Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-3, 24, 27, 54-56, 62, 77, 79-80 and 167-176 are pending and allowed.
3.	Applicant’s IDS document filed on 03/11/2022 has been considered.  There were numerous references crossed out because they were either 1.) not supplied at all; or 2.) a screen shot of the abstract was supplied, which is not sufficient because the entire references are listed on the IDS.  It is noted that the Yu et al. reference (J. Allerg. Clin. Immunol. 145(2):597-609, 2020) was included but it was not listed on the IDS filed on 03/11/2022.  
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 19, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644